21 F.3d 424NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Daniel Marion SCHROYER, Plaintiff Appellant,v.Edward W. MURRAY, Director of V.D.O.C.;  R.B. Kessler,Health Administrator of V.D.O.C.;  O.T. Bristow, Chief ofNursing Services;  L.T. Lester, Assistant Warden ofP.R.C.C.;  P.A. Terrangi, Deputy Warden of G.R.C.C.;  CUnit;  Mr. Underwood, Medical Director of G.R.C.C.;  E.Morris, Deputy Director of Virginia Department ofCorrections;  Bass, Assistant Warden;  Mr. Beale, AssistantWarden of B Unit of Greensville Community CorrectionalCenter;  Warden Williams, Administrator of PowhatanCommunity Correctional Center;  Marci Ornelas;  Mr. Grieg;Jane Smith;  C. Holly;  Ms. Dennis;  Ms. Evans, CaptainBlunt;  R. Blanks;  Dr. Ramsey;  John Doe, Licensed Nursefor Powhatan Community Correctional Center;  Douglas Black;Leon Williams;  Jane Doe # 3, Licensed Nurse at the PowhatanCommunity Correctional Center;  E.B. Wright;  Doctor Ong;Ms. Easter;  Ms. Hamlin;  Ms. Hamlett;  Jane Doe # 1;  JaneDoe # 2;  Mr. Lord;  Etta Plumb;  Ms. Mitchell;  CaptainPowell;  Lieutenant Wilson;  John Doe;  Clark, AssistantWarden, Defendants Appellees.
No. 93-7094.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided April 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.
Daniel Marion Schroyer, appellant pro se.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant submitted to the district court two civil complaints under 42 U.S.C. Sec. 1983 (1988).  The district court ordered Appellant to file the appropriate number of copies of one complaint or an original signature on the other complaint.  When Appellant failed to obey this order, the district court dismissed the case without prejudice.   See Ballard v. Carlson, 882 F.2d 93 (4th Cir.1989), cert. denied, 493 U.S. 1084 (1990).  Appellant appeals.*


2
To the extent Appellant challenges the dismissal of the complaint which did not contain an original signature, this Court is without jurisdiction to review that order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).


3
We find no abuse of discretion in the dismissal of the other complaint, and therefore affirm the order to that extent.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART


*
 Appellant also appeals from the order denying his motion that the district court judge recuse herself.  Because Appellant failed to show a personal bias resulting from an extra-judicial source,  In re Beard, 811 F.2d 818, 827 (4th Cir.1987), we affirm this order